Honorable Joe Resweber               Opinion No. M-114
County Attorney
Harris County Courthouse             Re:   Whether a County Tax Assessor
Houston, Texas 77002                       is authorized to require a tax-
                                           payer to use tax rendition forms
                                           prescribed by the County Tax
                                           Assessor in rendering property
Dear Mr. Resweber:                         for taxation.

          In a recent letter to this office you have requested an
opinion in regard to the above referenced matter. We quote from
your letter as follows:

         "Mr. Carl S. Smith, the Assessor and Collector
    of Taxes for Harris County, uses certain forms,
    copies of which are transmitted herewith, in as-
    sessing both real and personal property for
    taxation, Mr, Smith has indicated that the forms
    were designed to fit filing cabinets, micro-
    filming equipment and storage facilities usea
    by him. Mr. Smith's problem, in this connection,
    is that a few companies in this County refuse
    to use these formi and insist on using their
    own forms. Mr. Smith requested the assistance
    of this office in securing your opinion on the
    follow$ng questions:

          " ‘1 s Can the assessor require the taxpayer
     to use the forms prescribed by such assessor?
           II
            ‘2 . Can the assessor standardize the size
     and shape of such forms in order to bring about
     some uniformity in printing and storage of the
     forms? '"




                             -523-
Bon. Joe Resweber, page 2   (M-114)



          Articles 7181a et seq., Vernon's .Civil Statutes, make
provisions for the assessment of taxes of taxable property by
a CoulityTax Assessor and set forth the assessor's duties in
relation thereto, Article 7184, Vernon's Civil Statutes, re-
quires that each person making a rendition of property under
the assessment laws subscribe to the oath or affirmation set
forth in such Article and further provides that the oath or af-
firmation wq i O shall be written or printed at the bottom of
each inventory D O -" Article 7193, Vernon's Civil Statutes,
provides that the Tax Assessor may make his own assessment of
property in those cases where he has been unable to obtain a
statement of same from the owner.

          Article 4344, Vernon's Civil Statutes, provides in
part ai follows:

          "Among other duties'the Comptroller shall:
          ..
          .
               .   s   .




          "5. Prescribe and furnish the form to be used
     by all persons in the collection of the public
     revenue and the mode and manner of keeping and
     stating their accounts.

          "6. Prescribe forms of the same class, kind
     and purpose so as to be uniform in size, arrange-
     ment, matter and form."

           Article 7336, Vernon's Civil Statutes, provides in
'part that:

          "The Comptroller of Public Accounts shall
     prescribe suitable forms to be used by the As-
     sessor and Collector of Taxes for noting thereon
     the payment of taxes in semi-annual installments.
     He shall also prescribe suitable forms for re-
     ceipts, reports and for any other purpose neces-
     sary in carrying out the provisions of this Act."



                              -524-
Hon.,Joe Resweber, page 3 (M-114)      ,',   "'   ' .'



Article 7210, Vernon's Civil Statutes, requires Tax   Assessors
to use the forms provided by the Comptroller.

          Article 1656, Vernon's Civil Statutes, in referring
to the County Auditor, provides the following:

          "He shall prescribe and prepare the forms to
     be used by all persons in the collection of county
     revenues, funds, fees and all other moneys, ,and
     the mode and manner of keeping and stating their
  '.accounts, and the time, mode and manner of making
    ~~theirreports to the auditor, also the mode and      ~.
    'manner of making their annual report of office     :
     fees collected and disbursed, and the amount re-
     funded to the county in excess of those allowed
     under the general fee bill law. He shall have power
     to adopt and enforce such regulations not incon-
     sistent with the constitution and laws, as he may
  : .deem essential to the speedy and proper collection,
     checking and accounting of the revenues and other
     funds and fees belonging to the county."

           Article 1656~. Vernon's Civil Statutes, provides as
follows:

          "Sec. 1. The State Comptroller of Public
     Accounts shall prescribe and prepare the forms to
     be used by all county officials in the collection
     of county revenues, funds, fees, and other moneys,
     and in the disbursement of.all funds, and shall
     prescribe the mode and manner of keeping and stat:
     ing their accounts, which forms shall be so pre-
     pared, as in the judgment of the Comptroller will
     meet the needs of counties of different sizes in
     the State.

          "Sec. 2, In order that a modern and uniform
     system of accounts, properly suited to the needs of
     the counties in keeping their financial records may
     be prescribed, the Comptroller is hereby authorized


                              -525-
Hon. Joe Resweber, page 4 (M-114)       .



    and directed to make a survey and study of the fi-
    nancial records, reports, books and forms now in
    use by the counties of this State and to make
    such revisions and prescribe such forms as he may
    deem necessary."

          The above quoted statutes give the State Comptroller and
the County Auditor the power to prescribe forms to be used in the
collection and disbursement of public revenues. A careful read-
ing of these statutes will clearly show that they'relate only
to forms to be used by the County Tax Assessor and other public
officials in the performance of their official duties and do
not in any way relate to individuals who may be rendering their
property for taxation.

          We are unable to find any statute which empowers a
County Tax Assessor or any other official to require a taxpayer
to use any particular tax rendition form except that the person
making the rendition must subscribe to the statutory oath (Article
7184, Vernon's Civil Statutes).
             0,
              . . e the Tax Assessor-Collector has no
     power to control the rendition of property by the
     owner himself and has no power to refuse to ac-
     cept the owner's rendition. s . .I' Weinberg v.
     Molder,    312 S.W.2d 393, 398 (Tex.Civ.App. 1958.
     errorref. n.r.e.1

                        SUMMARY

        ', A County Tax Assessor is not authorized to
     require a taxpayer to use tax rendition forms pre-
     scribed by the County Tax Assessor in rendering
     property for taxation.




                                              CA MARTIN
                                     ATT&&GENERAL     OF TEXAS


                             -526-
Hon. Joe Resweber,.page 5 (M-114)



Prepared by Lewis E. Berry, Jr.
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Hawthorne Phillips, Chairman
Xerns B. Taylor, Co-Chair&n
Dyer Moore
Vince Taylor
Terry Goodman

A. J. CARUBBI, JR.
S?IAFFLEGAL ASSISTANT